11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Michael Hartlove,                               * From the 238th District
                                                  Court of Midland County,
                                                  Trial Court No. CV47405.

Vs. No. 11-13-00115-CV                         * June 13, 2013

Butts Recycling, Inc.,                         * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)

     This court has considered Michael Hartlove’s and Butts Recycling, Inc.’s
motions to dismiss this appeal and concludes that the motions should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed. The
costs incurred by reason of this appeal are taxed against the party incurring the same.